Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 11-14, 16, 18-19, 23-26, 29 and 30 are canceled.
Claims 1, 3-10, 15, 17, 20-22, 27-29 and 31-32 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 15, 17, 20-22, 27-29 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10516928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope and are directed toward ‘common subject matter’.
The following chart exemplifies how certain claims of the instant application compare with corresponding claims of the US Patent 1056928. 
Instant Appln: 16681679
US PAT 10516928
1. A wearable audio device, comprising: an earpiece including a housing and a speaker within the housing; an exposed antenna conformably extending along a perimeter portion of the housing, wherein the antenna is a monopole antenna or dipole antenna: and processing circuitry within the housing, wherein the processing circuitry is configured to receive audio content via the antenna, and wherein the processing circuitry is configured to generate sound corresponding to the audio content via the speaker.












3. The wearable audio device of claim 1 wherein the antenna is a dipole antenna including independent positive and negative antenna elements.

4. The wearable audio device of claim 3 wherein the positive and negative antenna elements are disposed at opposite respective sides of a horizontal plane that exactly bisects the earpiece or is vertically offset from exactly bisecting the earpiece by less than 10% of a total height of the earpiece when a user wears the audio device.

5. The wearable audio device of claim 3 wherein at least 75% of a total exposed surface area of the antenna is at one or the other side of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when a user wears the audio device.

6. The wearable audio device of claim 1 wherein the earpiece is configured to cover at least half of a user's ear when the user wears the audio device.

7. The wearable audio device of claim 1 wherein the earpiece is configured to be at least partially received within a concha of a user's ear when the user wears the audio device.

8. The wearable audio device of claim 7 wherein the antenna is a planar inverted-F antenna.

9. The wearable audio device of claim 7 wherein: the housing has an anteriormost and superiormost corner when the user wears the audio device; and the antenna conformably extends along the corner.

10. The wearable audio device of claim 7 wherein at least 75% of a total exposed surface area of the antenna is at an anterior side of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when the user wears the audio device.

15. A wearable audio device, comprising: an earpiece configured to be at least partially received within a user's ear canal when the user wears the audio device, wherein the earpiece includes a first housing and a speaker within the first housing; a second housing positioned to be below the earpiece when the user wears the audio device in a hands-free state; a flexible cord extending between the earpiece and the second housing; an exposed antenna conformably extending along a perimeter portion of the second housing, wherein the antenna is not a loop antenna a monopole antenna or a dipole antenna; and processing circuitry within the second housing, wherein the processing circuitry is configured to receive audio content via the antenna, and wherein the processing circuitry is configured to generate sound corresponding to the audio content via the cord and via the speaker.











17. The wearable audio device of claim 15 wherein the antenna is a dipole antenna including independent positive and negative antenna elements.

20. A wearable audio device, comprising: a housing comprising a rim defining a perimeter portion of the housing; an antenna conformably extending along a perimeter portion of the housing integrated with the rim to thereby serve as a section of the time, wherein the antenna has the same transverse cross-sectional shape and transverse cross-sectional size as the rim; processing circuitry within the housing, wherein the processing circuitry is configured to receive audio content via the antenna; and a circuit board within the housing, wherein the circuit board supports at least some of the processing circuitry, wherein the audio content travels from the antenna to the circuit board without travelling through any flexible wires.




21. The wearable audio device of claim 20 wherein the antenna is a monopole antenna.

22. The wearable audio device of claim 20 wherein the antenna is a dipole antenna including independent positive and negative antenna elements.
A wearable audio device, comprising: an earpiece including a housing and a speaker within the housing; an exposed antenna conformably extending along a perimeter portion of the housing; processing circuitry within the housing, wherein the processing circuitry is configured to receive audio content via the antenna, and wherein the processing circuitry is configured to generate sound corresponding to the audio content via the speaker; 
a rigid circuit board within the housing, wherein the circuit board supports at least some of the processing circuitry, and wherein the circuit board includes an antenna contact; and an angled plate electrically connecting the antenna and the circuit board via the antenna contact, wherein the angled plate either is fixedly connected to the antenna and resiliently pressed against the antenna contact or is fixedly connected to the antenna contact and resiliently pressed against the antenna. 

3. The wearable audio device of claim 1 wherein the antenna is a dipole antenna including independent positive and negative antenna elements. 
   
 4. The wearable audio device of claim 3 wherein the positive and negative antenna elements are disposed at opposite respective sides of a horizontal plane that exactly bisects the earpiece or is vertically offset from exactly bisecting the earpiece by less than 10% of a total height of the earpiece when a user wears the audio device.

   5. The wearable audio device of claim 3 wherein at least 75% of a total exposed surface area of the antenna is at one or the other side of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when a user wears the audio device.  

6. The wearable audio device of claim 1 wherein the earpiece is configured to cover at least half of a user's ear when the user wears the audio device. 

7. The wearable audio device of claim 1 wherein the earpiece is configured to be at least partially received within a concha of a user's ear when the user wears the audio device.

8. The wearable audio device of claim 7 wherein the antenna is a planar inverted-F antenna.
 
9. The wearable audio device of claim 7 wherein: the housing has an anteriormost and superiormost corner when the user wears the audio device; and the antenna conformably extends along the corner. 

10. The wearable audio device of claim 7 wherein at least 75% of a total exposed surface area of the antenna is at an anterior side of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when the user wears the audio device. 
    
11. A wearable audio device, comprising: an earpiece configured to be at least partially received within a user's ear canal when the user wears the audio device, wherein the earpiece includes a first housing and a speaker within the first housing; 
a second housing positioned to be below the earpiece when the user wears the audio device in a hands-free state; a flexible cord extending between the earpiece and the second housing; an exposed antenna conformably extending along a perimeter portion of the second housing; processing circuitry within the second housing, wherein the processing circuitry is configured to receive audio content via the antenna, and wherein the processing circuitry is configured to generate sound corresponding to the audio content via the cord and via the speaker; 
a rigid circuit board within the housing, 
wherein the circuit board supports at least some of the processing circuitry, and wherein the circuit board includes an antenna contact; and an angled plate electrically connecting the antenna and the circuit board via the antenna contact, wherein the angled plate either is fixedly connected to the antenna and resiliently pressed against the antenna 

13. The wearable audio device of claim 11 wherein the antenna is a dipole antenna including independent positive and negative antenna elements. 
   
 14. A wearable audio device, comprising: a housing; an antenna conformably extending along a perimeter portion of the housing; processing circuitry within the housing, wherein the processing circuitry is configured to receive audio content via the antenna; a rigid circuit board within the housing, wherein the rigid circuit board supports at least some of the processing circuitry and includes an antenna contact; and an angled plate electrically connecting the antenna and the rigid circuit board via the antenna contact; wherein the audio content travels from the antenna to the rigid circuit board without travelling through any flexible wires 



15. The wearable audio device of claim 14 wherein the antenna is a monopole antenna. 

16. The wearable audio device of claim 14 wherein the antenna is a dipole antenna including independent positive and negative antenna elements.


As can be seen from the chart above, Claims 1, 3-10, 15, 17, 20-22, 27-29 and 31-32 of the instant application are broader versions of corresponding Claims 1-25 of the US 10516928, and it has been held that omission of an elements of a primary reference is obvious where the function attributed to such element is not desired or required (see MPEP 2144.04 II A).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20-22 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites the limitation: an antenna integrated with the rim to thereby serve as a section of the time. There is no support for this limitation in the applicant’s disclosure as originally filed.

Claims 21-22 and 27 are similarly rejected based on their respective dependency from claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 27-28  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites the limitation: an antenna integrated with the rim “to thereby serve as a section of the time”. However, the meaning of the phrase “serve as a section of time” as used in the claim is not clear which leaves a reader in doubt as to what exactly the applicant intends to claim.  

Claims 21-22 and 27 are similarly rejected based on their respective dependency from claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-7, 9-10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin et al (US PUB 20050266875, hereinafter Yegin) in view of Schreuder et al (US PUB 20120093334, hereinafter Schreuder).
Regarding claim 1, Yegin discloses a wearable audio device (e.g. a wearable headphone assembly 10, figure 1), comprising: an earpiece (e.g. earpiece 12) including a housing and a speaker within the housing (earpiece 12 includes an outer casing and a speaker there-within), (see figure 1); an exposed antenna (e.g. exposed antenna 16) conformably extending along a perimeter portion of the housing (see figure 3); 
and processing circuitry (e.g. processing circuitry for an amplifier 18 and the internal speaker) within the housing (see figure 3), wherein the processing circuitry is configured to receive audio content (e.g. satellite digital audio radio, SDARS signals) via the antenna, and wherein the processing circuitry is configured to generate sound (e.g. audible sound for the user) corresponding to the audio content via the speaker (see Yegin, [0003]-[0005], [0011]-[0012], [0015] and [0020]-[0021], figure 3).
Yegin does not explicitly disclose: wherein the antenna is a monopole antenna or dipole antenna.
However, Schreuder in the same field of endeavor teaches that it is well known in the art to apply a dipole antenna (e.g. a dipole antenna 391) to a housing of an earpiece as demonstrated in [0054] and figures 2-4. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a non-loop type of antenna on a housing of the earpiece as taught by Schreuder in the teachings of Yegin so as to further improve the reception ability and or sensitivity of the antenna, and thereby further enhancing the overall efficiency of the wearable device.

claim 6, Yegin as modified by Schreuder discloses the wearable audio device of claim 1 wherein the earpiece is configured to cover at least half of a user's ear when the user wears the audio device (see Yegin, figures 2 and 3).

Regarding claim 7, Yegin as modified by Schreuder discloses the wearable audio device of claim 1 wherein the earpiece is configured to be at least partially received within a concha of a user's ear when the user wears the audio device (see Schreuder, figures 1 and 2).

Regarding claim 9, Yegin as modified by Schreuder discloses the wearable audio device of claim 7 wherein: the housing (e.g. earpiece 12 housing) has an anteriormost and superiormost corner when the user wears the audio device; and the antenna (antenna 16) conformably extends along the corner (see Yegin, figure 3).

Regarding claim 10, Yegin as modified by Schreuder discloses the wearable audio device of claim 7 wherein at least 75% of a total exposed surface area of the antenna is at an anterior side of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when the user wears the audio device (see Yegin, figure 3).

Regarding claim 31, Yegin as modified by Schreuder discloses the wearable audio device of claim 1, wherein the exposed antenna is integrated into the perimeter portion of the housing such that an external surface of the exposed antenna is coplanar with an external surface of the perimeter portion (see Yegin, [0020]-[0021] and figure 3).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in view of Schreuder as applied to claim 1 above, and further in view of Bevelacqua (US PUB 20160079660).
Regarding claim 3, Yegin as modified by Schreuder discloses the wearable audio device of claim 1 wherein the antenna is a dipole antenna (see Schreuder, [0054]), but fails to explicitly disclose that the dipole antenna include independent positive and negative antenna elements. However, Bevelacqua in the same field of endeavor teaches that it is well known in the art for a dipole antenna to have independent positive and negative antenna elements as demonstrated in [0068] and figures 4-5. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a dipole antenna having independent positive and negative elements as taught by Bevelacqua in the teachings of Yegin and Schreuder so as to prevent the antenna circuitry from shorting out, and thereby further increase device safety and efficiency. 

Regarding claim 4, Yegin as modified by Schreuder and Bevelacqua discloses the wearable audio device of claim 3 wherein the positive and negative antenna elements are disposed at opposite respective sides of a horizontal plane that exactly bisects the earpiece or is vertically offset from exactly bisecting the earpiece by less than 10% of a total height of the earpiece when a user wears the audio device (see Bevelacqua, figures 4 and 5).

Regarding claim 5, Yegin as modified by Schreuder discloses the wearable audio device of claim 3 wherein at least 75% of a total exposed surface area of the antenna is at one or the other side (e.g. an anterior side) of a vertical plane that exactly bisects the earpiece or is horizontally offset from exactly bisecting the earpiece by less than 10% of a total width of the earpiece when the user wears the audio device (see Yegin, figure 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in view of Schreuder as applied to claim 1 above, and further in view of Yuassa et al (US PAT 6980165, hereinafter Yuassa).
Regarding claim 8, Yegin as modified by Schreuder discloses the wearable audio device of claim 7 but fails to explicitly disclose wherein the antenna is a planar inverted-F antenna. However, Yuassa in the same field of endeavor teaches that it is well known in the art to apply a planar inverted-F antenna in a wearable audio device as demonstrated in column 4 lines 33-42, figures 4 and 9. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a planar inverted-F antenna as taught by Yuassa in the teachings of Yegin in view of Schreuder so as to achieve and antenna that is light-weight and having excellent receiving efficiency.

Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreuder et al (US PUB 20120093334) in view of Yegin et al (US PUB 20050266875).
Regarding claim 15, Schreuder discloses a wearable audio device (e.g. wearable headset, see at least the abstract and figure 1), comprising: an earpiece (e.g. earpiece 22) configured to be at least partially received within a user's ear canal when the user wears the audio device (see figures 1 and 2), wherein the earpiece includes a first housing (e.g. a first housing 22) and a speaker (e.g. a speaker 361) within the first housing (see figure 4a); a second housing (e.g. a second housing 28) positioned to be below the earpiece when the user wears the audio device in a hands-free state (see figures 1 and 2); a flexible cord (e.g. a flexible cord 23) extending between the earpiece and the second housing (see figures 2 and 4a). 
Schreuder further teaches an antenna (e.g. antenna 391), wherein the antenna is a monopole antenna or a dipole antenna (e.g. a dipole antenna 391), (see figure 3); and processing circuitry (e.g. codec circuit 340) within the second housing (see figure 4a), wherein the processing circuitry is configured to receive audio content (e.g. digital audio signals) via the generate sound corresponding to the audio content via the cord and via the speaker (see Schreuder, [0034]-[0043], [0049]-[0050] and [0052], figures 1-4).
Schreuder does not explicitly disclose that the antenna is an exposed antenna conformably extending along a perimeter portion of the second housing. 
However, Yegin in the same field of endeavor teaches a wearable device (e.g. a wearable headphone assembly 10, figure 1) comprising: an earpiece (e.g. earpiece 12) comprising a housing (see figure 3); and an exposed antenna (e.g. an exposed antenna 16) conformably extending along a perimeter portion of the housing (see Yegin, [0020]-[0021] and figure 3). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an exposed antenna on a housing of the earpiece as taught by Yegin in the teachings of Schreuder so as to further improve the reception capability and sensitivity of the antenna, and thereby further enhancing the overall efficiency of the wearable device.
Regarding claim 32, Schreuder as modified by Yegin discloses the wearable audio device of claim 15, wherein the exposed antenna is integrated into the perimeter portion of the second housing such that an external surface of the exposed antenna is coplanar with an external surface of the perimeter portion (see Yegin, [0020]-[0021] and figure 3).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreuder in view of Yegin as applied to claim 15 above, and further in view of Bevelacqua (US PUB 20160079660).
Regarding claim 17, Schreuder as modified by Yegin discloses the wearable audio device of claim 15 wherein the antenna is a dipole antenna (see Schreuder, [0054]), but fails to explicitly disclose that the dipole antenna include independent positive and negative antenna elements. However, Bevelacqua in the same field of endeavor teaches that it is well known in the art for a  Bevelacqua in the teachings of Schreuder and Yegin so as to prevent the antenna circuitry from shorting out, and thereby further increase device safety and efficiency. 

Claims 20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin et al (US PUB 20050266875) in views of Thaysen et al (US PUB 20160360329, hereinafter Thaysen) and Fernandez et al (US PUB 20160205461, hereinafter Fernandez).
Regarding claim 20, Yegin discloses a wearable audio device (e.g. headphone assembly 10, figure 1), comprising: a housing (e.g. earpiece 12 casing), an antenna (e.g. antenna module 16) integrated into the housing (e.g. antenna 16 formed on a portion on the perimeter of earpiece 12 casing (see figure 3); processing circuitry (e.g. processing circuitry for an amplifier 18 and an internal speaker) within the housing (see figure 3), wherein the processing circuitry is configured to receive audio content (e.g. satellite digital audio radio, SDARS signals) via the antenna, and a circuit board within the housing, wherein the circuit board supports at least some of the processing circuitry (inherently, a circuit board is present in the earpiece 12 casing for supporting internal electronic components such as the speaker and the amplifier 18), (see Yegin, [0003]-[0005], [0011]-[0012], [0015] and [0020]-[0021], figure 3).
Yegin does not explicitly disclose that the housing comprising a rim defining a perimeter portion of the housing, and that the antenna is integrated with the rim to thereby serve as a section of the time, wherein the antenna has the same transverse cross-sectional shape and transverse cross-sectional size as the rim.
However, Thaysen in the same field of endeavor teaches a wearable audio device comprising a housing (e.g. a shell 2A), having a rim (e.g. rim 26) on a portion of the perimeter of the 
More so, Yegin as modified by Thaysen further fails to explicitly disclose wherein the audio content travels from the antenna to the circuit board without travelling through any flexible wires.
However, Fernandez in the same field of endeavor teaches that it is well known in the art to provide a circuit board for an earpiece comprising an antenna, wherein an audio content travels from the antenna to the circuit board without travelling through any flexible wires (a connection between antenna 46 and circuit board 34 is without any flexible wire) as demonstrated in [0020], and [0024]-[0025], figures 1-3. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means for attaching the antenna to the circuit board without any flexible wire as taught by Fernandez in the teachings of Yegin in view of Thaysen in order to further reduce number of component parts, and thereby further achieving device miniaturization.

Regarding claim 27, Yegin as modified by Thaysen and Fernandez discloses the wearable audio device of claim 20, further comprising an earpiece (e.g. earpiece 12) including the housing and a speaker within the housing, wherein the circuitry is configured to generate sound (e.g. audible sound for the user) corresponding to the audio content via the speaker (see Yegin, [0021], figures 2 and 3).

claim 28, Yegin as modified by Thaysen and Fernandez discloses the wearable audio device of claim 27 wherein the earpiece is configured to cover at least half of a user's ear when the user wears the audio device (see Yegin, figures 2 and 3).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in views of Thaysen and Fernandez as applied to claim 20 above, and further in view of Yeung et al (US PUB 20170295420, hereinafter Yeung).
Regarding claim 21, Yegin as modified by Fernandez discloses the wearable audio device of claim 20 but fails to explicitly disclose wherein the antenna is a monopole antenna.
However, Yeung in the same field of endeavor teaches that it is well known in the art to apply a monopole antenna to a housing of an earpiece as demonstrated in [0038]-[0039], and figure 1-2. therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a monopole antenna as taught by Yeung in the teachings of Yegin in views of Thaysen and Fernandez so as to achieve an antenna having an optimum omni-directional radiation characteristics and thereby further enhance the efficiency of the earpiece device. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegin in views of Thaysen and Fernandez et al (US PUB 20160205461) as applied to claim 20 above, and further in view of Bevelacqua (US PUB 20160079660).
Regarding claim 22, Yegin as modified by Fernandez discloses the wearable audio device of claim 20 wherein the antenna is a dipole antenna (see Schreuder, [0054]), but fails to explicitly disclose that the dipole antenna include independent positive and negative antenna elements. However, Bevelacqua in the same field of endeavor teaches that it is well known in the art for a dipole antenna to have independent positive and negative antenna elements as demonstrated in [0068] and figures 4-5. Therefore it would have been obvious to any person having an  Bevelacqua in the teachings of Yegin in views of Thaysen and Fernandez so as to prevent the antenna circuitry from shorting out, and thereby further increase device safety and efficiency. 

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.